-_- significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ein company silver this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending has been granted subject_to the following conditions collateral acceptable to the pbgc will be provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the company provide to the pbgc a copy of all ruling requests it makes under sec_412 of the code the company makes the required quarterly due october contributions to the plan that are for the plan_year ending and january in a timely manner and the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan_year ending ee te without applying for a waiver of the minimum_funding_standard your authorized representative agreed to these conditions in a fax dated date if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the plan is a defined_benefit_plan maintained by the company for the benefit of all eligible employees of the company and silver no other members of the company’s controlled_group contribute to the plan effective june plan ceased the plan is a floor-offset arrangement with its benefits offset by those provided by a separate qualified defined_contribution_plan esop benefit accruals to the the company is a publicly held company the company is a global manufacturer and distributor of a diversified line of kitchenware flatware cooking implements within the last several years the company has gone through a number of changes that have redirected its focus from manufacturing to sourcing this includes the closure and impending closure of all the company-operated manufacturing facilities worldwide the company is the parent of a large number of subsidiaries which are all members of the controlled_group the company’s tableware business is presently focused in three market segments foodservice consumer and international the through distributors to operations worldwide including segment sells directly or - directly to a broad base of including the international segment sells to a variety of the consumer segment sells _ while the company is a worldwide leader in and financially strong-until-recently a number of factors have contributed-to the company’s current business hardship declining sales poor plant cost performance debt burdens from acquisitions and a greatly increased pension funding obligation caused by a decline in company stock and the general decline in the equity markets ' and has been profitable over the last four fiscal years sales have progressively dropped from dollar_figure to dollar_figure while expenses have steadily increased from dollar_figure to dollar_figure this has resulted in a decline in operating revenues from dollar_figure to dollar_figure big_number and a drop in net_income from dollar_figure to dollar_figure big_number these financial results are being driven by the direct and indirect impact of the terrorist attacks of date primarily the conversion by airlines from the general economic decline from late through a continued shift to casual lifestyles increased foreign competition and dual sourcing by customers furthermore the company's liquidity problems have led to inventory imbalances which in turn led to poor service levels loss of customer confidence and further loss of sales to as a result of the sales declines and the falling prices of competitive imported products the company's domestic manufacturing operations have become increasingly noncompetitive by closing these manufacturing facilities a major cause of the company’s financial distress will be eliminated moreover the company’s current business restructuring from manufacturing to sourcing is designed adjust its cost structure to match current lower sales levels and reestablish profitability the decline in the company’s stock value has decreased the value of the benefits provided by the esop which is invested in company stock this has increased underfunding in the plan by dollar_figure million decreases in equity investments in the plan itself have caused an additional increase in underfunding of dollar_figure million the company’s hardship appears to be temporary the company’s current business restructuring is focused on returning the company to profitability the problems are well-defined and the company is highly confident that the restructuring will be successful many key initiatives are either completed or well underway the restructuring plan does not rely significantly on new business ventures new markets or new products furthermore additional assets are available for sale to help the company fund business operations and new senior management has been continue the restructuring because the prospects for the company’s recovery appear ss olid the waiver of the minimum_funding_standard for the plan for the plan_year ending pf has been granted subject_to the conditions listed-above hired to your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the - liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending po the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in _ to the manager ep compliance unit in _ and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours carol d gold manager employee_plans
